DETAILED ACTION
Non-final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement under 37 C.F.R. 3.73(c)
The statement under 37 C.F.R. 3.73(c), filed 10/3/2018, remains defective.
In the PTO/AIA /96 form, since Reissue 16/718,306 has already assigned the underlying application (USSN 15/392,679) that became the patent (USPN 9,845,634 B2) being reissued and has a reel and frame number for the recordation of the assignment document, any one of the box A or B below item 4 on the first page should be checked, as has been done by the applicant. However, since the assignment was previously recorded in the Office, the box (below) should not have been checked.

    PNG
    media_image1.png
    104
    770
    media_image1.png
    Greyscale

This box should be checked only if ownership was established under 37 CFR 3.73(c)(1)(i) by submitting a signed statement identifying the assignee accompanied by
Applicant should submit a corrected PTO/AIA /96 form to clarify whether they are affirming the statement at the end of the form.

Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
From MPEP 1414:
“The ‘at least one error’ which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of ‘at least one error’ relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration ‘states at least one error’ in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required…
Likewise, a statement of the error as ‘…the inclusion of claims 3-5 which were unduly broad…’ and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as ‘Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16.’” (Emphasis examiner)
The error statement “Claim 16 to be broadened and Claim 19 to be canceled” does not identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.

Claim Rejections - 35 USC § 251
Claims 1-18 and 20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1, and claims 2-9 either directly or indirectly depending from amended independent claim 1, are vague, indefinite, and confusing for lack of antecedent basis.  More particularly, in line 5, of claim 1, the recitation of “a top surface of the base” must be changed to either --the top surface of the base-- or --said top surface of the base-- since “a top surface” of the base has already been introduced in line 3 of claim 1 and thus, as amended, line 5’s recitation of “a top surface of the base” lacks antecedent basis.  Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,857,107 to Key (Key) in combination with US 2013/0305610 to Meeks (Meeks).
Key teaches a sill pan 10 configured for use in spanning rough openings of various lengths (figures 4, 7, 7a), comprising:
a base 30 having an interior edge and an exterior edge opposite the interior edge, the interior edge and the exterior edge configured to span a length of the rough opening, the base having a side edge extending between the interior edge and the exterior edge (see annotated figure 3 below);

    PNG
    media_image2.png
    704
    876
    media_image2.png
    Greyscale

and

    PNG
    media_image3.png
    421
    771
    media_image3.png
    Greyscale

wherein the interior flange 14 comprises a groove (see figure 7a) formed into a top edge of the interior flange, the groove configured to position a nosing cover 32 over the interior flange 14.
Key does not teach a pre-formed end flange integral with and extending upwardly from a side edge of the base.
oHoweHowever, the publication to Meeks teaches a sill pan 40 configured for use in spanning rough openings of various lengths (figure 2), comprising:
a base 52;
and
an interior flange 74 integral with and extending upwardly from an interior edge of the base.
Meeks also teaches a pre-formed end flange 110 integral with and extending upwardly from a side edge of the base (fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Key with a pre-formed end flange 110 integral with and extending upwardly from a side edge of the base, in order to provide a seal that prevents intrusion of water into the interior of the structure between the rail and the door jambs (para. [0073]).
With respect to claim 17, Key in combination with Meeks teaches wherein the base comprises a top surface (see figure 7a); the top surface is configured to allow moisture to drain away from the interior flange. With respect to the functional limitation “is configured to allow moisture to drain away from the interior flange”, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). See also MPEP 2114 IV.

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 1/20/21, with respect to the rejections under 35 USC § 102, over the references to Vogel, Bennett ‘336 and Bennet et al. ‘639 have been fully considered and are persuasive.  The rejections of claims 1-4, 6, 10-12 have been withdrawn. 
Applicant's arguments, with respect to the objection of the statement under 37 C.F.R. 3.73(c), the rejection under 35 USC § 251 and the rejection under 35 USC § 103 of 
With respect to Patent Owner’s argument regarding statement under 37 C.F.R. 3.73(c), Patent Owner argues (page ):
“In the Office Action, the statement under 37 C.F.R. § 3.73(c) was rejected as defective. First, the Office Action alleged that the check box indicating that ‘As required by 37 C.F.R. § 3.73(c)(l)(i), the documentary evidence of the chain of title from the original owner to was, or concurrently is being, submitted for recordation pursuant to 37 C.F.R. § 3.11.’ (Emphasis added). During the Examiner Interview, Examiner Till stated that this box should not have been checked because a reel/frame number was already provided. Applicant respectfully disagrees based upon the literal wording associated with the check box. Specifically, as stated, the box indicates that the chain of title was submitted for recordation. This statement is accurate as the recordation was previously recorded as indicated by the reel/frame numbers provided. For this reason, Applicant respectfully requests the withdrawal of this rejection of the statement under 37 C.F.R. § 3.73(c).”

Below is a quote from 37 C.F.R. § 3.73(c)(1)(i) and (ii):
“(1) In order to request or take action in a patent matter, an assignee who is not the original applicant must establish its ownership of the patent property of paragraph (a) of this section to the satisfaction of the Director. The establishment of ownership by the assignee may be combined with the paper that requests or takes the action. Ownership is established by submitting to the Office a signed statement identifying the assignee, accompanied by EITHER:
(i) Documentary evidence of a chain of title from the original owner to the assignee (e.g., copy of an executed assignment). The submission of the documentary evidence must be accompanied by a statement affirming that the documentary evidence of the chain of title from the original owner to the assignee was or concurrently is being submitted for recordation pursuant to § 3.11; OR
(ii) A statement specifying where documentary evidence of a chain of title from the original owner to the assignee is recorded in the assignment records of the Office (e.g., reel and frame number).” (emphases added)

In the statement under 37 C.F.R. 3.73(c), filed 10/3/2018, Patent Owner satisfied part (ii) of 37 C.F.R. § 3.73(c) by providing a reel and frame number of the recordation of the assignment.
The last box on page 2 of the statement under 37 C.F.R. 3.73(c) should not have been checked as it relates to part (i) of 37 C.F.R. § 3.73(c).
In addition, the language of part (i) which states “documentary evidence of the chain of title from the original owner to the assignee was or concurrently is being submitted for recordation pursuant to § 3.11” refers to documents that have not yet been recorded, but have either been submitted prior to the filing of the reissue, or concurrent with the filing of the reissue.
With respect to the rejection under 35 USC § 251, Patent Owner argues (page 9):
“Second, the Oath/Declaration filed with the statement 37 C.F.R. § 3.73(c) statement was defective for failing to identify the error. Applicant has submitted an updated oath/declaration that addresses this rejection. Specifically:
Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent.
More specifically, Applicant believes that claim 19 did not need to include the following elements:
a first connector portion formed in the base adjacent to the pre-formed end flange;
wherein the sill pan is configured be attachable to an adjacent sill pan with one of the first connector portion and the second connector portion.
For at least this reason, Applicant respectfully requests the withdrawal of the rejection of claims 1-18 and 20 under 35 U.S.C. § 251.”

No new Declaration has been filed with the amendment of 1/20/2021.
With respect to the rejection of claim 16 under 35 USC § 103 over Key and Meeks, Patent Owner argues, in pertinent part (pages 13 and 14):
“Claim 16 was rejected under 35 U.S.C. § 103 as unpatentable over Key in combination with Meeks. Again, Applicant disagrees that the interpretation and characterization of elements of Key is within the ‘broadest reasonable interpretation’ however, the amendment to claim 16 to clarify the claimed subject matter, as detailed above was made in an effort to advance prosecution of this matter. As such, Applicant submits that Key and Meeks fail to disclose a sill pan configured for us in spanning rough openings of various lengths including, in part:

an interior flange integral with and extending upwardly from the interior edge of the base,
wherein the interior flange comprises a groove formed into a top edge of the interior flange, the groove configured to position a nosing cover over the interior flange
wherein the interior flange comprises a groove formed into a top edge of the interior flange, the groove configured to position a nosing cover over the interior flange
as recited in claim 16, as amended herein…
In the Office Action, the groove in the threshold cap 14 of Key is characterized as the ‘groove’ recited in claim 16. As recited in claim 16, the claimed ‘groove’ is ‘formed into a top edge of the interior flange’ which is ‘integral with and extending upwardly from the interior edge of the base’ that is defined as ‘configured to span a length of the rough opening’. As the threshold cap 14 of Key does not extend upwardly from an interior edge of the base support 30, the threshold cap 14 of Key cannot be characterized as the claimed ‘interior flange.’ Meeks fails to cure this deficiency of Key with respect to claim 16. Thus, Key and Meeks fail to disclose each and every element of claim 16.”
With respect to the term “integral”, it has been held that the term "integral" is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). In this instance the flange 14 of Keys is integral with the base. Integral construction is not the same meaning as unitary construction.
With respect to Patent Owner’s argument that the flange (14) of Key does not extend “upwardly from the interior edge of the base support 30,” the examiner is using the broadest reasonable interpretation afforded him.  It appears that Applicant may be relying on Merriam-Webster’s definition of the noun “edge” which is “3 : a line or line segment that is the intersection of two plane faces (as of a pyramid) or of two planes.”  the edge of the deck” and “2  b:  the narrow part adjacent to a border // the edge of the deck.”  In view of the broadest reasonable interpretation of the word “edge,” flange 14 does extend upwardly from the interior edge of the base; it is not coincident with the interior edge of the base.  Nowhere in the claim does it say that the flange forms the interior edge of the base support.  Patent Owner’s terminology “upwardly from the interior edge of the base” does not require the interior edge and the flange to be coincident. The flange can be spaced from the interior edge laterally and still extend upwardly from the flange.
The “Patent and Trademark Office is not required to interpret claims in patent applications in the same manner as courts interpret claims during infringement suits, and is instead permitted to give claim language its broadest reasonable interpretation”, In re Morris, 43 USPQ2d 1753, (Fed. Cir. 1997), In re Zletz, 893 F.2d 319, 13 USPQ 2d 1320 ( Fed. Cir. 1989), In re Yamamoto 740 F.2d 1569, 222 USPQ 934 (Fed. Cir 1984).

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,845,634 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday-Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:  /BMF/ and /GAS/